 


109 HR 191 IH: Faith-Based Lending Protection Act
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 191 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Royce (for himself and Mr. Kanjorski) introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To amend the Federal Credit Union Act with respect to the limitations on member business loans. 
 
 
1.Short titleThis Act may be cited as the Faith-Based Lending Protection Act. 
2.Member business loan exclusion for loans to nonprofit religious organizationsSection 107A(a) of the Federal Credit Union Act (12 U.S.C. 1757a(a)) is amended by inserting , excluding loans made to nonprofit religious organizations, after total amount of such loans. 
 
